Citation Nr: 1444707	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-37 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for a low back disability, to include degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1964 to March 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in Waco, Texas, which granted an increased disability rating from 10 to 20 percent for the Veteran's service-connected low back disability effective September 15, 2009, the date of claim, and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This case was previously before the Board in March 2014, where, in pertinent part, the Veteran was granted service connection for right and left lower extremity radiculopathy, and the increased rating issue was remanded for additional development.

The Board finds that there has been substantial compliance with the directives of the March 2014 remand.  The Veteran received a VA spinal examination in June 2014, and outstanding medical documentation was obtained and incorporated into the record.  The June 2014 VA spinal examination report is of record.  The VA report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions.  As such, an additional remand to comply with the March 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the May 2010 notice of disagreement (NOD), the Veteran disagreed with both the assigned 20 percent disability rating for the service-connected low back disability, and the denial of the TDIU claim.  Prior to the issuance of a statement of the case (SOC) and the subsequent filing of a substantive appeal, the Veteran, in a September 2011 statement, withdrew the request for a TDIU.  As such, the issue of entitlement to a TDIU is not before the board.  Further, the Board notes that, after granting service connection for right and left lower extremity radiculopathy in its March 2014 decision, disability ratings of 10 percent for right lower extremity radiculopathy and 10 percent for left lower extremity radiculopathy were assigned by the RO in a May 2014 rating decision.  To date the Veteran has not filed a NOD to the initial ratings assigned.  As such, entitlement to higher initial disability ratings for right and left lower extremity radiculopathy are not before the Board. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

For the entire increased rating period on appeal, the Veteran's service-connected low back disorder, to include DDD, has manifested as no more than painful limitation of motion of the lumbar spine resulting in forward flexion of 70 degrees, without favorable or unfavorable ankylosis of the thoracolumbar spine, and with no incapacitating episodes.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for a disability rating in excess of 20 percent for a low back disorder, to include DDD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In October 2009, VA issued the Veteran a VCAA notice which informed of the evidence generally needed for the assignment of a disability rating, what actions he needed to undertake, and how VA would assist him in developing the claim.  The October 2009 VCAA notice was issued to the Veteran prior to the April 2010 rating decision granting an increased disability rating of 20 percent for the service-connected low back disability.  The increased rating issue was readjudicated in the October 2011 SOC, and the August 2012, January 2013, and July 2014 supplemental statements of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA spinal examinations in February 2010, June 2012, and June 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All three VA examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions as to the issue being decided in the instant matter.

All relevant documentation has been secured.  VA has received VA, private and social security administration (SSA) documentation related to the Veteran's service-connected low back disorder.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal for an increased disability rating in excess of 20 percent for a low back disorder, to include DDD.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Disability Rating for Low Back Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2013).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In various statements throughout the course of this appeal, the Veteran has advanced that he suffers from daily back pain which rates at a level of four or five out of ten on the pain scale.  He has also advanced having painful flare-ups.  Specifically, he asserts that the back disability becomes aggravated when he walks for more than half a mile.  He takes medications to treat the pain.

The Veteran received a VA spinal examination in February 2010.  Upon examination the Veteran's lumbar forward flexion was measured as zero to 70 degrees.  There was no pain on range of motion, and no additional loss of range of motion due to pain.  Fatigue, weakness, and/or lack of endurance were not observed.  Posture, gait, and curvature of the spine were normal.  There was no indication that the Veteran had suffered from any incapacitating episodes over the previous year due to his back disability.

A second VA spinal examination was conducted in June 2012.  Objective evidence of painful motion began at 85 degrees during forward flexion of the lumbar spine.  This did not change after repetitive use.  No weakness, fatigability, incoordination, and/or spinal deformity were noted.  The Veteran was not diagnosed with IVDS.

Finally, the Veteran received a VA spinal examination in June 2014.  The report reflects that the Veteran denied any weakness, fatigability, incoordination, and/or incapacitating episodes, stating that his back disability merely resulted in pain.  Upon examination the Veteran had forward flexion to 80 degrees, with no objective evidence of painful motion.  The results were the same upon repetitive use testing.  No ankyloses of the spine was observed.  While the Veteran was diagnosed with IVDS, he did not have any incapacitating episodes over the previous 12 months.

Additional medical and lay evidence has been received and considered by the Board; however, such evidence does not provide range of motion testing.  Further, none of the evidence of record indicates that the Veteran's spine is anklylosed, and/or that the Veteran's IVDS has resulted in incapacitating episodes.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for the service-connected low back disorder, to include DDD.  The evidence shows that, for the entire rating period on appeal, the Veteran's service-connected low back disorder has manifested as no more than painful limitation of motion of the lumbar spine resulting in forward flexion of 70 degrees, without favorable or unfavorable ankylosis of the thoracolumbar spine, and with no incapacitating episodes.  Even with the DeLuca factors, the evidence, both lay and medical, has shown neither limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, with or without painful limitation of motion, nor has it shown ankyloses, either favorable or unfavorable, which would warrant a disability rating in excess of 20 percent under Diagnostic Code 5237.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237; DeLuca, 
8 Vet. App. 202.  While the Board acknowledges that the VA examinations were not conducted during a flare-up of the Veteran's disability, none of the evidence of record indicates that the strength of the flare-ups are severe enough to limit the forward flexion to 30 degrees or less.  

With respect to IVDS, the evidence shows that there were no incapacitating episodes sufficient to warrant a higher disability rating.  The evidence demonstrates that the Veteran has not been prescribed bed rest by a physician during the appeal period as a result of an incapacitating episode relating to the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for the service-connected low back disability, to include DDD, the claim for an increased disability rating in excess of 20 percent for the service-connected low back disability must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 
5237 & 5243.

Finally, as discussed above, the April 2010 rating decision of the RO increased the disability rating for the service-connected low back disability from 10 to 20 percent effective September 15, 2009, the date of claim.  Pursuant to 38 C.F.R. § 3.400(o)(2) (2013), the effective date of an increase in compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise, it is the date of receipt of claim.  As such, the Board has considered whether it was factually ascertainable that the Veteran became entitled to an increased disability rating of 20 percent, or higher, during the period between September 15, 2009, the date of claim, and September 15, 2008, one year prior to the filing of the increased rating claim.  Upon a review of all the evidence of record, lay and medical, the Board finds that it is not factually ascertainable that the Veteran was entitled to a disability rating in excess of 10 percent between September 15, 2008 and September 15, 2009; therefore, entitlement to an increased disability rating of 20 percent arose on the date of claim, September 15, 2009.  38 C.F.R. § 3.400(o)(2).  Further, for the reasons discussed above, the Veteran is not entitled to a disability rating in excess of 20 percent at any point during the relevant period on appeal for the service-connected low back disability.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for the service-connected low back disability, to include DDD.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's low back disability picture has manifested primarily as painful limitation of motion with flare-ups which interfere with his occupational and daily activities.  As discussed above, painful limitation of motion with flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  The scheduler rating criteria also allows for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.  

Further, the functional limitations imposed by the Veteran's disabilities, including interference with occupational and daily activities, are primarily the result of the back pain, including flare-ups, caused by engaging in activities such as walking; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life and occupation.

Comparing the Veteran's disability level and symptomatology of the low back disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the low back, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The record reflects that on previous occasions the Veteran has advanced that his service-connected low back disorder rendered him unemployable.  As noted above, the Veteran previously requested entitlement to a TDIU, which was denied by the RO in the April 2010 rating decision.  While the Veteran initially sought to appeal this denial, the Veteran submitted a statement withdrawing his TDIU appeal in September 2011.  As such, this case is distinguishable from Rice v. Shinseki, 
22 Vet. App. 447 (2009), as that case involved an unadjudicated claim for TDIU; therefore, the Board need not consider whether the Veteran is entitled to a TDIU in this decision.  


ORDER

For the entire increased rating period on appeal, an increased disability rating in excess of 20 percent for the service-connected low back disorder, to include DDD, is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


